


Exhibit 10.3
2016 Equity Incentive Plan


The 2016 Equity Incentive Plan provides for the issuance of equity incentive
awards in the form of (i) non-qualified stock options; and (ii) time-based
restricted stock units.


Executive Officer
Time-Based Restricted Stock Units
(# shares)
Non-Qualified Stock Options (# shares)
Douglas C. Bryant
President and Chief Executive Officer
12,815
93,847
Michael D. Abney, Jr.
Senior Vice President, Distribution
4,805
35,192
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
4,805
35,192
Werner Kroll
Senior Vice President, Research and Development
4,805
35,192
Edward K. Russell
Senior Vice President, Global Commercial Operations
4,805
35,192
Randall J. Steward
Chief Financial Officer
5,339
39,103
John D. Tamerius
Senior Vice President, Strategic and External Affairs
4,485
32,846





The vesting period for the non-qualified stock options and restricted stock
units is over four years with the first 50% of such equity awards vesting at the
end of the second-year anniversary of the grant date and the remainder vesting
25% annually on each of the following two anniversaries thereafter.






